Citation Nr: 1503998	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, with nose bleeds.

2.  Entitlement to service connection for a sleep disorder, including sleep apnea.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981; on active duty for training from May 1983 to July 1983; and on active duty from June 1985 to April 1988, from April 2003 to September 2004, from August 2005 to August 2008, and from November 2010 to August 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for hypertension with nose bleeds and entitlement to service connection for a sleep disorder, including sleep apnea, are addressed in the Remand portion of the decision below.


FINDING OF FACT

A current diagnosis of asthma is not shown.


CONCLUSION OF LAW

The criteria for service connection for an asthma disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's May 2011 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue being adjudicated herein.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2012, the RO provided the Veteran with a VA respiratory examination.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of breathing problems, and examining the Veteran, the examiner provided medical opinions concerning the Veteran's claim, along with supporting rationale for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the course of this appeal, the RO determined that service treatment records relating to the Veteran's service from May 1983 to April 1988 were not available.  Unable to locate these records, the RO drafted a September 2009 Memorandum of Unavailability of Service Treatment Records which outlined all of the actions taken by the RO to obtain these records.  In a September 2009 letter, the RO informed the Veteran that his service treatment records were incomplete, and requested alternative types of evidence from him. Thus, the RO has taken all reasonable actions available to obtain the Veteran's complete service treatment records.  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran is seeking service connection for asthma.  He contends that he was diagnosed with this disorder during his final period of active duty military service from November 2010 to August 2011.  

In this regard, a February 2011 private treatment report noted the Veteran's complaints of shortness of air on exertion.  The report noted that the Veteran had been running two miles a day for exercise and started to experience shortness of air in November 2010.  The Veteran reported shortness of air and wheezing when running and going uphill, which was relieved with rest.  The treatment report concluded with an impression of exercise induced asthma, and noted that the Veteran was prescribed Asmanex, Singulair, and Ventolin.  In August 2011, the Veteran was discharged from active duty service.  No post service treatment for asthma is shown.

In May 2012, the Veteran underwent a VA respiratory examination.  The examiner noted that the Veteran's claims file had been reviewed.  The Veteran indicated that he had run out of the medications that he had been prescribed for asthma while on active duty.  Currently, he reported having shortness of breath when climbing stairs and when walking two to four miles daily for exercise.  He denied having any wheezing or cough.  The report indicated that the Veteran was not currently taking any medication for respiratory conditions.  The examiner concluded that there was no current evidence for a diagnosis of asthma.  In support of this conclusion, the examiner noted that a December 2011 x-ray examination of the chest was normal.  The examiner also noted normal findings on May 2012 pulmonary function testing, including normal airflow rates, lung volume measurements, and forced vital capacity.  Finally, the examiner noted that the Veteran's post service medical treatment records are negative for a diagnosis of asthma.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for asthma.  There is no competent evidence showing that the Veteran currently has asthma.  No post service treatment for asthma has been shown, and a May 2012 pulmonary function test was normal.  Finally, after reviewing the Veteran's claims file, and examining the Veteran, the VA examiner concluded that there was no current evidence for a diagnosis of asthma.  

While the Veteran's inservice treatment for exercise induced asthma is not disputed, the Veteran as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding a current diagnosis are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  

In the absence of competent medical evidence of a current asthma disability, the criteria for establishing service connection for asthma have not been established.  Id.  Therefore, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for asthma is not warranted.


ORDER

Service connection for asthma is denied.


REMAND

A.  Hypertension with Nose Bleeds

As noted above, service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A minimum compensable evaluation of 10 percent is assigned with diastolic pressure predominantly 100 or more; or systolic pressure predominantly 

160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Inservice treatment reports from the Veteran's period of service beginning in August 2005 and ending August 25, 2008 revealed some elevated blood pressure readings.  A February 2006 treatment report noted a blood pressure reading of 128/90.  A February 2007 treatment report noted a blood pressure reading of 122/86.  Treatment reports in July 2007 noted blood pressure readings of 137/86 and 140/84. 

A May 2009 electrocardiogram (EKG) revealed findings of borderline abnormal changes, possibly due to myocardial ischemia.  A June 2009 reserve health readiness program letter noted that the Veteran was being referred to a medical provider outside the military system for a follow-up concerning his EKG.  

An April 2009 VA treatment report noted a blood pressure reading of 133/89.  A June 2009 VA Gulf War examination listed blood pressure readings of 136/85, 144/96, and 142/85.  

A December 5, 2009 reserve periodic health assessment report listed blood pressure readings of 142/90 and 128/90.  A January 2010 reserve health readiness program letter noted that the Veteran was being referred to a medical provider outside the military system for a follow-up concerning his blood pressure.  A March 2010 VA treatment report listed his blood pressure as 126/90.  A May 2010 treatment report listed a diagnosis of high blood pressure and indicated that the Veteran was prescribed Lisinopril.  Subsequent treatment reports revealed ongoing treatment for hypertension.

Under these circumstances, the Board finds that a medical examination is required to determine if the Veteran's current hypertension is related to his military service, 

or was manifest to a compensable degree within the year after his active service period ending August 25, 2008.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  Sleep Disorder, including Sleep Apnea

The Veteran is seeking service connection for a sleep disorder, including sleep apnea.  

A review of the record revealed that he was diagnosed with "insufficient sleep syndrome" in February 2011 by a private treatment provider.  This was during the Veteran's period of active duty service beginning in November 2010 and ending in August 2011.

In September 2011, a VA medical opinion was obtained.  Following a review of the Veteran's claims file, the examiner opined that the Veteran does not currently have sleep apnea.  In support of this conclusion, the examiner noted that he had contacted the private treatment provider seen by the Veteran in February 2011.  The examiner was informed that a sleep study had not been performed on the Veteran because symptoms of sleep apnea were not present (no reported aneic episodes witnessed, no loud snoring, no gasping for air during sleep, and no sore throat and dry mouth in the morning).  The examiner also noted that there were no treatment for sleep apnea in the Veteran's service treatment or post service treatment records.  

After reviewing the evidence of record, the Board finds that a new medical examination is required in this case.  Specifically, the September 2011 medical opinion failed to address whether the Veteran currently has "insufficient sleep syndrome," and if this condition is a chronic disability.

Under these circumstances, the Board finds that an examination is necessary to determine whether the Veteran currently has a sleep disorder that was incurred in or aggravated during his military service.  McLendon, 20 Vet. App. 79.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including records of any treatment for hypertension, nose bleeds, or a sleep disorder since his discharge from the service.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to determine whether his current 

hypertension, with nose bleeds, is related to his military service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the evidence of record, a clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: (a) whether the Veteran's current hypertension, with nose bleeds, is related to his military service; (b) whether hypertension was shown to have manifest to a compensable degree within the year after the Veteran's period of active duty service ending August 25, 2008; and if not, (c) whether hypertension was aggravated beyond its natural progression during the Veteran's period of active duty service from November 2010 to August 2011.

The examiner must be advised that service connection may be granted for any disorder diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In making this determination, the examiner must provide explicit consideration of the Veteran's blood pressure readings inservice and outside of service.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinions would require speculation.  The examiner must indicate whether there was any further need for 

information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate examination to determine whether he has any current sleep disorder that is related to his military service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements regarding the history of sleeping habits, the examiner must state whether the Veteran currently has a chronic sleeping disorder, including "insufficient sleep syndrome," relating to his active duty military service.

In making this determination, the examiner must define "insufficient sleep syndrome" and indicate whether it is a chronic disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a 

determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remaining on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran 

and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


